UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x Quarterly report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the quarterly period ended June30, 2011 Or o Transition report pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 for the transition period fromto Commission File Number 000-24085 AXT,INC. (Exact name of registrant as specified in its charter) DELAWARE 94-3031310 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 4281 Technology Drive, Fremont, California 94538 (Address of principal executive offices)(Zip code) (510) 683-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YESoNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class OutstandingatJuly29,2011 Common Stock, $0.001 par value AXT,INC. FORM10-Q TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION 3 Item 1. Financial Statements (unaudited) 3 Condensed Consolidated Balance Sheets as of June30, 2011 and December31, 2010 3 Condensed Consolidated Statements of Operations for the three months and six months ended June30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the six months ended June30, 2011 and 2010 5 Notes To Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 31 PARTII. OTHER INFORMATION 31 Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 4. Reserved 44 Item 5. Other Information 44 Item 6. Exhibits 45 Signatures 46 2 Table of Contents PARTI. FINANCIAL INFORMATION Item 1. Financial Statements AXT,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) June30, December31, 2010 (1) (unaudited) Assets: Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $332 and $561 as of June30, 2011 and December31, 2010, respectively Inventories Prepaid expenses and other current assets Total current assets Long-term investments Property, plant and equipment, net Other assets Total assets $ $ Liabilities and stockholders’ equity: Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Long-term portion of royalty payments Other long-term liabilities Total liabilities Commitments and contingencies (Note10) Stockholders’ equity: Preferred stock, $0.001 par value; 2,000 shares authorized; 883 shares issued and outstanding asofJune30, 2011 and December31, 2010, respectively (Liquidation preference of $5.7million and $5.6million asofJune30, 2011 and December31, 2010, respectively) Common stock, $0.001 par value per share; 70,000 shares authorized; 32,088 and 31,877shares issued and outstanding as of June30, 2011 and December31, 2010, respectively 32 32 Additional paid-in capital Accumulated deficit (71,207 ) (82,477 ) Accumulated other comprehensive income Total AXT,Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to condensed consolidated financial statements. The Condensed Consolidated Balance Sheet at December31, 2010 has been derived from the audited consolidated financial statements at that date. 3 Table of Contents AXT,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share data) Three Months Ended Six Months Ended June30, June30, Revenue $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Interest income (expense), net 69 (25 ) (10 ) Other income, net 87 Income before provision for income taxes Provision for income taxes (1,064 ) (560 ) (1,966 ) (806 ) Net income Less: Net income attributable to noncontrolling interest (2,006 ) (417 ) (3,085 ) (547 ) Net income attributable to AXT,Inc. $ Net income attributable to AXT,Inc. per common share: Basic $ Diluted $ Weighted average number of common shares outstanding: Basic Diluted See accompanying notes to condensed consolidated financial statements. 4 Table of Contents AXT,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) SixMonthsEnded June30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of marketable securities premium 47 Loss on disposal of property, plant and equipment 5 1 Stock-based compensation Realized loss (gain) on sale of investments 8 (196 ) Changes in assets and liabilities: Accounts receivable, net (3,306 ) Inventories (3,567 ) Prepaid expenses and other current assets (4,547 ) (1,657 ) Other assets (22 ) Accounts payable (3,369 ) (1,523 ) Accrued liabilities (99 ) Other long-term liabilities (613 ) (12 ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property, plant and equipment (5,977 ) (1,187 ) Proceeds from disposal of property, plant and equipment — 4 Purchases of available for sale securities (11,831 ) (11,202 ) Proceeds from available for sale securities Investments in joint ventures (2,649 ) — Net cash used in investing activities (6,794 ) (1,389 ) Cash flows from financing activities: Proceeds from common stock options exercised Dividends paid by joint ventures (1,636 ) (192 ) Long-term debt payments — (38 ) Net cash used in financing activities (1,103 ) (64 ) Effect of exchange rate changes on cash and cash equivalents 52 Net increase (decrease) in cash and cash equivalents (2,646 ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents AXT,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying condensed consolidated financial statements of AXT,Inc. (“AXT,” the “Company,” “we,” “us,” and “our” refer to AXT,Inc. and all of its consolidated subsidiaries) are unaudited, and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form10-Q and Article10 of Regulation S-X. Accordingly, the year-end condensed consolidated balance sheet data was derived from our audited consolidated financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. In the opinion of our management, the unaudited condensed consolidated financial statements reflect all adjustments, consisting only of normal recurring adjustments, considered necessary to present fairly the financial position, results of operations and cash flows of AXT and our consolidated subsidiaries for all periods presented. Our management has made a number of estimates and assumptions relating to the reporting of assets and liabilities and the disclosure of contingent assets and liabilities to prepare these condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America. Actual results could differ materially from those estimates. The results of operations are not necessarily indicative of the results to be expected in the future or for the full fiscal year. It is recommended that these condensed consolidated financial statements be read in conjunction with our consolidated financial statements and the notes thereto included in our 2010 Annual Report on Form10-K filed with the Securities and Exchange Commission (the “SEC”) on March16, 2011 and our Quarterly Report on Form10-Q for the quarterly period ended March31, 2011 filed with the SEC on May10, 2011. The condensed consolidated financial statements include the accounts of AXT and our majority-owned subsidiaries. All significant inter-company accounts and transactions have been eliminated. Investments in business entities in which we do not have control, but have the ability to exercise significant influence over operating and financial policies (generally 20-50% ownership), are accounted for by the equity method. For majority-owned subsidiaries, we reflect the noncontrolling interest of the portion we do not own on our Condensed Consolidated Balance Sheets in Equity and in our Condensed Consolidated Statements of Operations. Note 2. Accounting for Stock-Based Compensation We account for stock-based compensation in accordance with the provisions of FASB Accounting Standards Codification (“ASC”) topic 718, Compensation-Stock Compensation (“ASC 718”), which established accounting for stock-based awards exchanged for employee services. Accordingly, stock-based compensation cost is measured at each grant date, based on the fair value of the award, and is recognized as expense over the employee’s requisite service period of the award. All of the Company’s stock compensation is accounted for as an equity instrument. The provisions of ASC718 apply to all awards granted or modified after the date of adoption which was January1, 2006. The unrecognized expense of awards not yet vested at the date of adoption will be recognized in net income (loss) in the periods after the date of adoption using the same Black-Scholes valuation method and assumptions determined under the original provisions of ASC718. 6 Table of Contents We utilized the Black-Scholes valuation model for estimating the fair value of the stock compensation granted both before and after the adoption of ASC718. The following table summarizes compensation costs related to our stock-based compensation awards (in thousands, except per share data): ThreeMonthsEnded June30, SixMonthsEnded June30, Stock-based compensation in the formof employee stock options, included in: Cost of revenue $
